     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 1 of 27



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

------------------------------x
COURTNEY C. LITOWITZ,         :
                              :
               Plaintiff,     :
                              :
v.                            :        Civil No. 3:20-cv-724(AWT)
                              :
MERRICK B. GARLAND, IN HIS    :
OFFICIAL CAPACITY AS THE      :
ATTORNEY GENERAL OF THE       :
UNITED STATES,                :
                              :
               Defendant.     :
------------------------------x

                    RULING ON MOTION TO DISMISS

     The plaintiff, Courtney C. Litowitz (“Litowitz”), brings a

one-count complaint alleging discrimination in violation of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. §

12112(d)(4)(A), as made applicable to the Rehabilitation Act, 29

U.S.C. §§ 791 and 794. The defendant, the Attorney General of

the United States in his official capacity, has moved to dismiss

the complaint pursuant to Fed. R. Civ. P. 12(b)(1) or, in the

alternative, Fed. R. Civ. P. 12(b)(6). For the reasons set forth

below, the defendant’s motion to dismiss is being granted in

part and denied in part.




                                   1
        Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 2 of 27



  I.     FACTUAL ALLEGATIONS

       For the purposes of this motion, the court takes the

following factual allegations set forth in the complaint as

true.

       Since on or about April 6, 2003, the plaintiff has been

employed by the Federal Bureau of Investigation (“FBI”) as a

Victim Specialist. Within the United States Department of

Justice, the FBI is responsible to the Attorney General of the

United States. Since 2014, the plaintiff has been assigned to

the New Haven Field Office. As a Victim Specialist, the

plaintiff works directly with FBI Special Agents to ensure that

victims of crimes investigated by the FBI are afforded their

rights and are connected to necessary support, services, and

resources. The plaintiff provides written and oral information

to victims about their rights and available services, keeps

victims informed about case status, provides on-scene assistance

to victims, and creates and maintains an appropriate space

within the FBI office for victims.

       The Assessment and Therapeutic Intervention Program

(“ATIP”) is a psychological fitness for duty examination

composed of a questionnaire and a psychological assessment. The

ATIP is administered by a third-party contractor, Modern Psych

Network.

                                      2
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 3 of 27



     In 2019, the FBI required Victim Specialists to complete

the ATIP questionnaire and then undergo a psychological

assessment. The purpose of requiring Victim Specialists to

participate in the ATIP was to uncover mental health

disabilities and psychological impairments from which a Victim

Specialist may be suffering, and the finding could result in

alterations to conditions of employment or removal from the

Victim Specialist position.

     On October 19, 2018, Assistant Director of the Victim

Services Division Kathryn M. Turman introduced the ATIP through

a division newsletter. On November 23, 2018, Unit Chief Pamela

S. Elton notified all Victim Services Division personnel that

they must complete the ATIP as an annual performance assessment

review objective, beginning in Fiscal Year 2019. On March 13,

2019, Turman officially announced the initiation of the ATIP.

     On March 27, 2019, the plaintiff filed a complaint with the

Office of Integrity and Compliance (“OIC”) about the

implementation of the ATIP.

     In April 2019, the plaintiff asked OIC if she could delay

participating in the ATIP while her complaint was being

investigated. OIC advised the plaintiff that because the matter

was still being reviewed, she should contact the Victim Services

Division for guidance. Since Victim Services Division leadership

                                   3
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 4 of 27



had repeatedly stated that the ATIP was mandatory, the plaintiff

completed phase one of the ATIP, i.e. the questionnaire, on June

8, 2019.

     On June 19, 2019, during a telemedicine conference with the

ATIP psychologist, the plaintiff was required to sign a waiver

which stated that she was voluntarily completing the ATIP

assessment and acknowledging the fact that the ATIP psychologist

was not bound by doctor-patient confidentiality. The plaintiff

informed the ATIP psychologist that she was not comfortable

signing the waiver because the assessment was not voluntary;

rather she had to complete it if she wanted to keep her job. The

session was discontinued without the plaintiff signing the

waiver in order to provide time to seek clarification.

     In a series of email communications with the ATIP

administrators and Victim Services Division leadership, the

plaintiff was told that the ATIP was mandatory. Victim Services

Division leadership indicated that the plaintiff’s failure to

participate in the ATIP would lead to her being removed from her

role as a Victim Specialist.

     Under threat of losing her employment, the plaintiff

completed the ATIP psychological assessment on June 27, 2019.

The psychologist performing the ATIP assessment told the

plaintiff that “being a member of the LGBTQ community is a ‘red

                                   4
       Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 5 of 27



flag’ as she would have a higher rate of suicide.” (Compl., ECF

No. 1, ¶ 38.) The psychologist also “indicated to the plaintiff

that depending on the plaintiff’s response, how often one was

intimate with self or partner and how often one received

massages could likewise be a ‘red flag.’” (Compl., ¶ 39.) The

psychologist “implied that the plaintiff’s answer to whether she

was religious was inadequate, questioning the plaintiff if she

was ‘at least spiritual’ and to explain her answer.” (Compl., ¶

41.)

       The plaintiff was informed that she would be required to

complete the ATIP annually as a condition of her employment and

that after the first two years, the Victim Services Division and

the ATIP administrators would assess whether the plaintiff would

be required to complete the ATIP annually or every other year.

       On August 8, 2019, the plaintiff commenced the Equal

Employment Opportunity (“EEO”) process for her claim that her

rights under the Rehabilitation Act had been violated. On

September 6, 2019, an EEO Counselor issued a “NORTF,” a notice

of right to file a formal EEO complaint, to the plaintiff. On

September 19, 2019, the plaintiff filed a discrimination

complaint with the Office of Equal Employment Opportunity

Affairs (“OEEOA”) alleging that she was the subject of unlawful

disability discrimination because she had been required to take


                                     5
        Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 6 of 27



the ATIP, a psychological fitness for duty examination that was

neither job-related nor a business necessity, as a condition of

her continued employment. On December 19, 2019, the OEEOA

advised the plaintiff that it had accepted for investigation the

following issue: “Whether complainant was discriminated against

based on disability (mental) when: 1) On June 8, 2019, she was

required to complete the Assessment and Therapeutic Intervention

Program (ATIP) questionnaire[, and] 2) On June 27, 2019, she was

required to complete the ATIP psychological assessment.”

(Compl., ¶ 4(d).) On March 4, 2020, the OEEOA completed its

investigation into the plaintiff’s complaint. On March 11, 2020,

the plaintiff elected to have a final decision on her complaint

made by the Department of Justice. On May 14, 2020, the

Department of Justice informed the plaintiff that it had

received her case and that a final decision would be rendered as

soon as possible. More than 180 days have expired since the

plaintiff filed her complaint with the OEEOA and the Department

of Justice has not rendered a final decision on the plaintiff’s

complaint.

  II.    LEGAL STANDARD

     “A district court properly dismisses an action under Fed.

R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction if

the court ‘lacks the statutory or constitutional power to


                                      6
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 7 of 27



adjudicate it[.]’” Cortlandt St. Recovery Corp. v. Hellas

Telecomm., 790 F.3d 411, 416-17 (2d Cir. 2015) (quoting Makarova

v. United States, 201 F.3d 110, 113 (2d Cir. 2000)). The party

asserting subject matter jurisdiction “bears the burden of

proving subject matter jurisdiction by a preponderance of the

evidence.” Aurecchione v. Schoolman Transp. Sys., Inc., 426 F.3d

635, 638 (2d Cir. 2005). When reviewing a motion to dismiss for

lack of subject matter jurisdiction, the court “may refer to

evidence outside the pleadings.” Makarova, 201 F.3d at 113. In

fact, “the court may resolve disputed jurisdictional fact issues

by reference to evidence outside the pleadings, such as

affidavits.” Antares Aircraft, L.P. v. Fed. Republic of Nigeria,

948 F.2d 90, 96 (2d Cir. 1991).

     “[T]he standards for reviewing dismissals granted under

12(b)(1) and 12(b)(6) are identical.” Moore v. PaineWebber,

Inc., 189 F.3d 165, 169 n.3 (2d Cir. 1999). When deciding a

motion to dismiss under Rule 12(b)(6), “the allegations of the

complaint should be construed favorably to the pleader.” Scheuer

v. Rhodes, 416 U.S. 232, 236 (1974). Although a complaint “does

not need detailed factual allegations, . . . a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will

not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
                                   7
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 8 of 27



(2007) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986) (on a

motion to dismiss, courts “are not bound to accept as true a

legal conclusion couched as a factual allegation”)). “Nor does a

complaint suffice if it tenders ‘naked assertions’ devoid of

‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Twombly, 550 U.S. at 557). “Factual

allegations must be enough to raise a right to relief above the

speculative level, on the assumption that all allegations in the

complaint are true (even if doubtful in fact) . . . .” Twombly,

550 U.S. at 555 (internal citations omitted). However, the

plaintiff must plead “only enough facts to state a claim to

relief that is plausible on its face.” Id. at 570. “The function

of a motion to dismiss is ‘merely to assess the legal

feasibility of the complaint, not to assay the weight of the

evidence which might be offered in support thereof.’” Mytych v.

May Dep’t Stores Co., 34 F. Supp. 2d 130, 131 (D. Conn. 1999)

(quoting Ryder Energy Distribution v. Merrill Lynch Commodities,

Inc., 748 F.2d 774, 779 (2d Cir. 1984)). “The issue [on a motion

to dismiss] is not whether the plaintiff will prevail, but

whether the plaintiff is entitled to offer evidence to support

his claims.” United States v. Yale New Haven Hosp., 727 F. Supp.

784, 786 (D. Conn. 1990) (citing Scheuer, 416 U.S. at 236).

     In its review of a motion to dismiss for failure to state a

claim, the court may consider “only the facts alleged in the
                                   8
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 9 of 27



pleadings, documents attached as exhibits or incorporated by

reference in the pleadings and matters of which judicial notice

may be taken . . . .” Samuels v. Air Transp. Local 504, 992 F.2d

12, 15 (2d Cir. 1993). “[I]n some cases, a document not

expressly incorporated by reference in the complaint is

nevertheless ‘integral’ to the complaint and, accordingly, a

fair object of consideration on a motion to dismiss. A document

is integral to the complaint ‘where the complaint relies heavily

upon its terms and effect.’” Goel v. Bunge, Ltd., 820 F.3d 554,

559 (2d Cir. 2016) (quoting Chambers v. Time Warner, Inc., 282

F.3d 147, 153 (2d Cir. 2002)).

  III. DISCUSSION

     The defendant argues that the plaintiff’s claim is moot,

but the court concludes that it is not. The defendant maintains

that the plaintiff lacks standing; the court concludes that the

plaintiff’s claims for declaratory and injunctive relief must be

dismissed because she lacks standing as to those claims for

relief but that she has standing with respect to her claims for

relief in the form of monetary damages. Finally, the court finds

unpersuasive the defendant’s argument that the complaint should

be dismissed pursuant to Rule 12(b)(6) for failure to state a

claim upon which relief can be granted.




                                   9
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 10 of 27



       A. Rule 12(b)(1)

            1. Mootness

     “Article III of the Constitution grants the Judicial Branch

authority to adjudicate ‘Cases’ and ‘Controversies.’” Already,

LLC v. Nike, Inc., 568 U.S. 85, 90 (2013). “A case becomes moot

-- and therefore no longer a ‘Case’ or ‘Controversy’ for

purposes of Article III -– when the issues presented are no

longer live or the parties lack a legally cognizable interest in

the outcome.” Id. at 91 (some internal quotation marks omitted).

However, “a defendant cannot automatically moot a case simply by

ending its unlawful conduct once sued. Otherwise, a defendant

could engage in unlawful conduct, stop when sued to have the

case declared moot, then pick up where he left off, repeating

this cycle until he achieves all his unlawful ends.” Id.

(internal citations omitted). “[A] defendant's voluntary

cessation of a challenged practice does not deprive a federal

court of its power to determine the legality of the practice.”

Mhany Mgmt., Inc. v. Cty. of Nassau, 819 F.3d 581, 603 (2d Cir.

2016)(quoting City of Mesquite v. Aladdin's Castle, Inc., 455

U.S. 283, 289 (1982)). “The voluntary cessation of allegedly

illegal activities will usually render a case moot if the

defendant can demonstrate that (1) there is no reasonable

expectation that the alleged violation will recur and (2)


                                   10
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 11 of 27



interim relief or events have completely and irrevocably

eradicated the effects of the alleged violation.” Id. (quoting

Granite State Outdoor Advert., Inc. v. Town of Orange, 303 F.3d

450, 451 (2d Cir. 2002)).

     “‘A defendant claiming that its voluntary compliance moots

a case bears the formidable burden of showing that it is

absolutely clear the allegedly wrongful behavior could not

reasonably be expected to recur.’ Friends of the Earth, Inc. v.

Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 190

(2000). This is both a stringent, City of Mesquite, 455 U.S. at

289 n.10, and a formidable burden, Laidlaw, 528 U.S. at 190.”

Id. at 603–04. “Although we recognize that when ‘the defendant

is a government entity, some deference must be accorded to a

legislative body's representations that certain conduct has been

discontinued,’ some deference does not equal unquestioned

acceptance.” Id. at 604 (quoting Lamar Advert. of Penn, LLC v.

Town of Orchard Park, 356 F.3d 365, 376 (2d Cir. 2004)).

     “[The] mootness doctrine counsels suspicion in situations

in which a defendant deprives a plaintiff of her stake in the

litigation. For instance, when a plaintiff seeks an injunction,

a defendant who voluntarily ceases the challenged behavior calls

into question whether there is any way to redress the injury

alleged.” Klein on behalf of Qlik Techs., Inc. v. Qlik Techs.,


                                   11
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 12 of 27



Inc., 906 F.3d 215, 224 (2d Cir. 2018); see Mhany Mgmt., 819

F.3d at 604 (declining to find that the defendant’s actions

rendered the case moot in light of “suspicious timing” of

changed circumstances that “appear to track the development of

this litigation”).

     Furthermore, “a disclaimer of intention to revive allegedly

unlawful conduct does not suffice by itself to meet [the] heavy

burden in order to render the case moot.” R.C. Bigelow, Inc. v.

Unilever, 867 F.2d 102, 106 (2d Cir. 1989). “When abandonment of

challenged conduct seems timed to head off an adverse

determination on the merits—-particularly when supported by

narrowly drawn affidavits containing disclaimers only of present

intention to resume allegedly unlawful activity—-it cannot be

said that the possibility of repetition of such activity is

merely abstractly conceivable.” Id. at 106–07. See also

Connecticut Citizens Def. League, Inc. v. Lamont, 465 F. Supp.

3d 56, 69 (D. Conn. 2020)(“for example, the fact that a

municipality has enacted a ‘repeal of the objectionable

language’ of an ordinance has been found not to moot a case

where it ‘would not preclude the municipality from reenacting

precisely the same provision if the District Court's judgment

were vacated.’” (quoting Mhany Mgmt., 819 F.3d at 604)); Rosa v.

600 Broadway Partners, LLC, 175 F. Supp. 3d 191, 201 (S.D.N.Y.

2016)(“In ADA cases involving architectural barriers remedied by
                                   12
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 13 of 27



structural changes, some courts have found that the conduct

reasonably would not recur because the defendants would have no

reason to alter the structural changes back. Such cases can be

contrasted with those where ADA non-compliance flows from an

easily changeable policy.”(internal citations and quotation

marks omitted)).

     The defendant argues that the FBI’s voluntary cessation of

the administration of the ATIP moots this case. However, to meet

the formidable burden of showing that it is absolutely clear

that the ATIP will not be reinstated on mandatory basis and that

the FBI is committed to this course permanently, the defendant

relies on the affidavit of Kimberly Poyer, Section Chief for the

Victim Services Division. That affidavit states that “As of July

20, 2020, the FBI is no longer administrating the ATIP” and that

“In the event that the FBI reinstates the ATIP in the future,

the ATIP will be voluntary and not mandatory.” (Declaration of

Kimberly L. Poyer (the “Poyer Affidavit”), ECF No. 17, ¶¶ 6-7).

While some deference may be accorded to the Poyer Affidavit

because it is a representation made on behalf of a government

entity, several factors “counsel[] suspicion” with respect to

the disclaimer of an intention to reinstate a mandatory ATIP.

Klein, 906 F.3d at 224.




                                   13
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 14 of 27



     First, “[t]he FBI rescinded its policy regarding ATIP since

the filing of this case.” (Def.’s Mem., ECF No. 16, at 15 1.) The

complaint was filed in May 2020, and the FBI ceased

administering the ATIP in July 2020. The timing appears to track

the development of this litigation and raises a question about

whether the rescission of the policy was timed to head off an

adverse determination on the merits.

     Second, inconsistent messages from Victim Services Division

leadership make it difficult to conclude that there is no

reasonable expectation that the allegedly wrongful behavior will

recur in the future. While the plaintiff was required to sign a

waiver stating that her completion of the ATIP assessment was

voluntary, Victim Services Division leadership “notified all VS

personnel that they must complete ATIP as an annual performance

assessment review (“PAR”) objective,” Compl., ¶ 20, and

“repeatedly stated that the ATIP was mandatory,” Compl., ¶ 28.

Also, in a Victim Services Division newsletter distributed on

July 24, 2020, a message from the Assistant Director of the

Victim Services Division, Regina E. Thompson states that “We

have completed the first year of the [ATIP] program and are now

pausing to evaluate, and determine the future of the program.

During this time, the ATIP evaluations will be suspended.”


1 Pincites for court filings refer to the page number assigned by the
electronic docket, not the page number assigned by the filer.

                                   14
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 15 of 27



(Pl.’s Opp., Ex. 1, ECF No. 20, at 36.) This message references

only a suspension of the mandatory ATIP and, unlike the Poyer

Affidavit, contains no disclaimer of an intention to reinstate a

mandatory ATIP -- rather it reflects a pause for the purpose of

evaluating and determining the future of the program. See

Trinity Lutheran Church of Columbia, Inc. v. Comer, ––– U.S. –––

–, 137 S. Ct. 2012, 2019 n.1 (2017) (The governor's announcement

that “he had directed the Department to begin allowing religious

organizations to compete for and receive Department grants on

the same terms as secular organizations” did not moot the action

absent assurance that the Department “could not revert to its

policy of excluding religious organizations.”). Thus, it is not

clear that reinstatement on a “voluntary” basis in the future,

as represented in the Poyer Affidavit, would truly be voluntary.

     Finally, the Victim Services Division’s cessation of a

mandatory ATIP is not irrevocable. If the court were to dismiss

the plaintiff’s claim as moot, nothing would prevent the Victim

Services Division from reverting to its former policy. It is

noteworthy that both the Poyer Affidavit and Thompson’s

newsletter message emphasize the benefits of the ATIP. The Poyer

Affidavit states that the VSD is “committed to a comprehensive

approach to wellness and resilience for employees – including

Victim Service Professionals and Victim Specialists . . . . A

key component of this strategy initially involved regular
                                   15
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 16 of 27



psychological assessment with access to therapeutic

intervention. This assessment, called [the ATIP], was a

significant part of the Victim Service Division wellness and

resilience strategy.” (Poyer Affidavit, ¶¶ 3-4.) Thompson’s

newsletter message states that “[the ATIP] . . . was developed

to support the well-being of our workforce . . . . VSD has

received great feedback from many of you regarding the ATIP, and

we are using that feedback to inform and shape the program. We

will continue to work with the Victim Service Provider Wellness

and Resilience (VSPWR) work group to incorporate your insights

and ideas on how ATIP can best provide support to victim service

providers and professionals as we all work to build resilience

and maintain wellness.” (Pl.’s Opp. at 36.) The fact that the

ATIP was a significant part of the wellness and resilience

strategy for the Victim Services Division and a key component of

its strategy suggests not only that the leadership has a strong

desire to continue the program but also that it sees value in a

mandatory ATIP. This does not suggest that the Victim Services

Division will not resume administering a mandatory ATIP if this

case is dismissed. See Parents Involved in Community Schools v.

Seattle School Dist. No. 1, 551 U.S. 701, 719 (2007)(The

defendant’s voluntary cessation failed to moot the case when the

defendant “vigorously defends the constitutionality of its race-

based program, and nowhere suggests that if this litigation is

                                   16
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 17 of 27



resolved in its favor it will not resume using race to assign

students.”).

     Therefore, the court finds that the case is not moot

because the defendant has not shown that it is absolutely clear

that the ATIP will not be reinstated on a mandatory basis in the

future, nor that events have completely and irrevocably

eradicated the effects of the alleged violation.

            2. Standing

     “‘Standing to sue is a doctrine’ that ‘limits the category

of litigants empowered to maintain a lawsuit in federal court to

seek redress for a legal wrong.’” Liberian Cmty. Ass'n of

Connecticut, 970 F.3d 174, 183–84 (2d Cir. 2020)(quoting Spokeo,

Inc. v. Robins, ––– U.S. ––––, 136 S. Ct. 1540, 1547 (2016)).

“[T]here are circumstances in which the prospect that a

defendant will engage in (or resume) harmful conduct may be too

speculative to support standing, but not too speculative to

overcome mootness.” Laidlaw, 528 U.S. at 190. “[T]he irreducible

constitutional minimum of standing consists of three elements.

The plaintiff must have (1) suffered an injury in fact, (2) that

is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial

decision.” Spokeo, 136 S. Ct. at 1547 (quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). “[T]he

                                   17
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 18 of 27



injury in fact must have been concrete and particularized as

well as actual or imminent, not conjectural or hypothetical.”

Liberian Cmty. Ass'n of Connecticut, 970 F.3d at 184 (quoting

Lujan, 504 U.S. at 560).

     “‘Concrete’ is not, however, necessarily synonymous with

‘tangible.’ . . . [The Supreme Court has] confirmed in many of

[its] previous cases that intangible injuries can nevertheless

be concrete.” Spokeo, 136 S.Ct. at 1549. “[E]motional or

psychological harms also suffice for standing purposes.” Denney

v. Deutsche Bank AG, 443 F.3d 253, 265 (2d Cir. 2006). The

Second Circuit has “repeatedly described [the injury in fact]

requirement as a low threshold, which helps to ensure that the

plaintiff has a personal stake in the outcome of the

controversy.” John v. Whole Foods Mkt. Grp., Inc., 858 F.3d 732,

736 (2d Cir. 2017)(internal citations and quotation marks

omitted).

     “The legally protected interest ‘may exist solely by virtue

of statutes creating legal rights, the invasion of which creates

standing.’ Warth v. Seldin, 422 U.S. 490, 500 (1975).

Accordingly, ‘standing is gauged by the specific common-law,

statutory or constitutional claims that a party presents.’ Int'l

Primate Prot. League v. Adm'rs of Tulane Educ. Fund, 500 U.S.

72, 77 (1991).” Fulton v. Goord, 591 F.3d 37, 41 (2d Cir. 2009).


                                   18
        Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 19 of 27



     “We evaluate Plaintiffs' standing as of the outset of the

litigation.” Mhany Mgmt., Inc. v. Cty. of Nassau, 819 F.3d 581,

600 (2d Cir. 2016)(internal quotation marks omitted). “Each

element of standing must be supported with the manner and degree

of evidence required at the successive stages of the litigation,

and at the pleading stage, general factual allegations of injury

resulting from the defendant's conduct may suffice.” John, 858

F.3d at 736 (quoting Lujan, 504 U.S. at 561). “Because standing

is challenged on the basis of the pleadings, we accept as true

all material allegations of the complaint, and must construe the

complaint in favor of the complaining party.” Fulton, 591 F.3d

at 41 (internal quotation marks omitted).

        “[A] plaintiff must demonstrate standing separately for

each form of relief sought.” DaimlerChrysler Corp. v. Cuno, 547

U.S. 332, 352 (2006) (quoting Laidlaw, 528 U.S. at 185). Here,

the plaintiff seeks declaratory and injunctive relief, as well

as monetary damages, and she must demonstrate standing as to

each.

                   a. Declaratory and Injunctive Relief

     “While past injury [may] suppl[y] a predicate for

compensatory damages, it [does] not, according to the [Supreme]

Court, supply one for prospective equitable relief since the

fact that such practices had been used in the past [does] not

                                      19
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 20 of 27



translate into a real and immediate threat of future injury . .

. .” Shain v. Ellison, 356 F.3d 211, 215 (2d Cir. 2004)(citing

City of Los Angeles v. Lyons, 461 U.S. 95, 105-06 (1983)). “Past

exposure to illegal conduct does not in itself show a present

case or controversy regarding injunctive relief if unaccompanied

by any continuing, present adverse effects.” Lyons, 461 U.S. at

102. “Past exposure to illegal conduct does not in itself show a

present case or controversy regarding injunctive relief if

unaccompanied by any continuing, present adverse effects.” Id.

at 102 (internal quotation marks omitted). “Allegations of

possible future injury do not satisfy the requirements of

Article III. Rather, there must be a substantial risk that harm

will occur.” Liberian Cmty. Ass'n of Connecticut, 970 F.3d at

184 (quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)).

     The plaintiff alleges that “[t]he discriminatory actions of

the defendant caused, continues to cause and will cause the

plaintiff to suffer mental anguish, loss of enjoyment of life

and other non-pecuniary losses.” (Compl., ¶ 97.) She requests

that the court “declare the conduct engaged [in] by the

defendant to be in violation of the plaintiff’s rights” and

“enjoin the defendant from engaging in such conduct.” (Compl.,

Section VII.) She argues that her “claim of emotional stress

satisfies her minimal burden of alleging an injury in fact to

give her standing to contest the violation of Title 42 U.S.C. S
                                   20
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 21 of 27



12112(d)(4)(A).” (Pl.’s Opp. at 23.) However, without more, her

past injury does not translate into a substantial risk of future

injury.

     Therefore, the defendant’s motion to dismiss for lack of

standing is being granted with respect to the plaintiff’s

prayers for declaratory and injunctive relief.

                b. Monetary Damages

     The plaintiff seeks and award of “compensatory damages,” as

well as an award of “punitive damages.” (Compl., Section VII.)

“[P]ast injury [may] suppl[y] a predicate for compensatory

damages.” Shain, 356 F.3d at 215. The ADA prohibits

“discriminat[ion] against a qualified individual on the basis of

disability in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation,

job training, and other terms, conditions, and privileges of

employment.” 42 U.S.C. § 12112(a). This general prohibition

against discrimination includes “medical examinations and

inquiries.” 42 U.S.C. § 12112(d)(1). But under this particular

provision “[a] covered entity shall not require a medical

examination and shall not make inquiries of an employee as to

whether such employee is an individual with a disability or as

to the nature or severity of the disability, unless such

examination or inquiry is shown to be job-related and consistent

                                   21
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 22 of 27



with business necessity.” 42 U.S.C. § 12112(d)(4)(A). The

implementing regulations state: “Examination or inquiry of

employees. Except as permitted by § 1630.14, it is unlawful for

a covered entity to require a medical examination of an employee

or to make inquiries as to whether an employee is an individual

with a disability or as to the nature or severity of such

disability.” 29 C.F.R. § 1630.13(b). This section of the ADA is

made applicable to the plaintiff as an employee of the FBI

through the Rehabilitation Act, 29 U.S.C. §§ 791 and 794.

     Thus, for claims made pursuant to this section of the ADA:

     [A] plaintiff need not prove that he or she has a
     disability unknown to his or her employer in order to
     challenge a medical inquiry or examination under 42 U.S.C.
     § 12112(d)(4)([A]). In contrast to other parts of the ADA,
     the statutory language does not refer to qualified
     individuals with disabilities, but instead merely to
     “employees.” 42 U.S.C. § 12112(d)(4)(A). Moreover, we agree
     with the Tenth Circuit that “it makes little sense to
     require an employee to demonstrate that he has a disability
     to prevent his employer from inquiring as to whether or not
     he has a disability.” Roe v. Cheyenne Mountain Conference
     Resort, Inc., 124 F.3d 1221, 1229 (10th Cir. 1997). We also
     note that EEOC enforcement guidance supports this
     interpretation. See Enforcement Guidance on Disability–
     Related Inquiries and Medical Examinations of Employees
     Under the Americans with Disabilities Act (ADA), (EEOC,
     July 27, 2000), available at http://www.eeoc.gov/
     docs/guidance-inquiries.html (“This statutory language
     makes clear that the ADA's restrictions on inquiries and
     examinations apply to all employees, not just those with
     disabilities.”).
Conroy v. New York State Dep't of Corr. Servs., 333 F.3d 88, 94–

95 (2d Cir. 2003). Also, in Fulton v. Goord, the court stated:



                                   22
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 23 of 27



     [W]e have held that ADA and Rehabilitation Act actions are
     not subject to any of the prudential limitations on
     standing that apply in other contexts. See Innovative
     Health Sys., Inc. v. City of White Plains, 117 F.3d 37, 47
     (2d Cir. 1997) (concluding that standing under these
     statutes should be defined as broadly as constitutionally
     permitted), overruled on other grounds by Zervos v. Verizon
     N.Y., Inc., 252 F.3d 163, 171 n.7 (2d Cir. 2001). The ADA
     and Rehabilitation Act generously confer the right to be
     free from disability-based discrimination by public
     entities and federally funded programs and, in so doing,
     confer standing for persons claiming such discrimination to
     enforce that right.
591 F.3d at 42.

     “The ADA provides ‘remedies, procedures, and rights . . .

to any person alleging discrimination on the basis of disability

in violation of section 12132,’ 42 U.S.C. § 12133, and the

Rehabilitation Act does the same for ‘any person aggrieved’ by

disability-based discrimination, 29 U.S.C. § 794a(a)(2).”

Fulton, 591 F.3d at 42. The enforcement provision for 29 U.S.C.

§ 791 states, “The remedies, procedures, and rights . . . shall

be available, with respect to any complaint under        section 791

of this title, to any employee or applicant for employment

aggrieved by the final disposition of such complaint, or by the

failure to take final action on such complaint.” 29 U.S.C. §

794a(a)(1)(emphasis added). The enforcement provision for 29

U.S.C. § 794 states, “The remedies, procedures, and rights . . .

shall be available to any person aggrieved by any act or failure

to act by any recipient of Federal assistance or Federal



                                   23
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 24 of 27



provider of such assistance under section 794 of this title.” 29

U.S.C. § 794a(a)(2)(emphasis added).

     The plaintiff alleges that she has suffered emotional

distress, which constitutes an injury in fact, as a result of an

inquiry prohibited by the ADA and the Rehabilitation Act. This

is a sufficient predicate for compensatory damages and

sufficient to confer standing to enforce the plaintiff’s rights

under 29 U.S.C. §§ 791 and 794 to be free from disability-based

discrimination.

     Therefore, the defendant’s motion to dismiss for lack of

standing is being denied with respect to the plaintiff’s prayer

for relief in the form of compensatory and other monetary

damages.

       B. Rule 12(b)(6)

     The defendant argues that the complaint should be dismissed

for failure to state a claim because it “does not allege that

Plaintiff is disabled” and because “Plaintiff’s claim fails to

allege any adverse employment action.” (Def.’s Mem. at 19-20);

see Def.’s Reply at 8 (“Plaintiff does not allege that her

participation in the ATIP led to any adverse employment

injury.”) However, a medical examination or inquiry is

prohibited unless it is job-related and consistent with business

necessity, and the complaint alleges that “[t]he ATIP program is

                                   24
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 25 of 27



not job related and is not justified by the defendant’s business

necessity.”   2   (Compl., ¶ 46.)

     The plaintiff here need not allege a disability or an

adverse employment action to state a claim for violation of 42

U.S.C. § 12112(d)(4)(A). The defendant argues that “To state a

claim of disparate treatment discrimination under the

Rehabilitation Act, Plaintiff must plead that ‘(1) plaintiff's

employer is subject to the [Rehabilitation Act]; (2) plaintiff

was disabled within the meaning of the [Rehabilitation Act]; (3)

plaintiff was otherwise qualified to perform the essential

functions of her job, with or without reasonable accommodation;

and (4) plaintiff suffered an adverse employment action because

of her disability.’ Quadir v. New York State Dep’t of Labor, 39

F. Supp. 3d 528, 540 (S.D.N.Y. 2014) (citing Jacques v.

DiMarzio, Inc., 386 F.3d 192, 198 (2d Cir. 2004)).” (Def.’s Mem.

at 19.) However, the defendant is relying on the elements for



2
  The ADA permits covered entities to conduct an “examination or
inquiry [that] is shown to be job-related and consistent with business
necessity,” “conduct voluntary medical examinations,” and “make
inquiries into the ability of an employee to perform job-related
functions.” 42 U.S.C. §§ 12112(d)(4)(A), 12112(d)(4)(B). The
associated regulation allows “a medical examination (and/or inquiry)
of an employee that is job-related and consistent with business
necessity. A covered entity may make inquiries into the ability of an
employee to perform job-related functions.” 29 C.F.R. § 1630.14(c).
“[I]n proving a business necessity, . . . the employer must first show
that the asserted ‘business necessity’ is vital to the business. . . .
The employer must also show that the examination or inquiry genuinely
serves the asserted business necessity and that the request is no
broader or more intrusive than necessary.” Conroy, 333 F.3d at 97–98.

                                    25
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 26 of 27



stating a claim of disparate treatment discrimination, not the

elements to plead a stand alone claim of a 42 U.S.C. §

12112(d)(4)(A) violation. A plaintiff asserting a claim under §

12112(d)(4)(A) “must show (1) that he is an employee of the

defendant-employer, and (2) that the defendant-employer required

him to undergo a medical examination or made a disability-

related inquiry of him.” Williams v. FedEx Corp. Servs., 849

F.3d 889, 901 (10th Cir. 2017). As discussed above, “a plaintiff

need not prove that he or she has a disability unknown to his or

her employer in order to challenge a medical inquiry or

examination under 42 U.S.C. § 12112(d)(4)([A]). In contrast to

other parts of the ADA, the statutory language does not refer to

qualified individuals with disabilities, but instead merely to

‘employees.’ 42 U.S.C. § 12112(d)(4)([A]).” Conroy, 333 F.3d at

94–95. Nor do the elements of a claim under § 12112(d)(4)(A), as

articulated in Williams, require that the plaintiff here allege

that she suffered any adverse employment action. See also Katz

v. Adecco USA, Inc., 845 F.Supp.2d 539, 545 (S.D.N.Y.

2012)(“Plaintiff need not provide evidence of any adverse

employment action as a result of the inquiry on the application

form.”).

     The complaint alleges that the plaintiff was required “to

complete the ATIP questionnaire, and then undergo a

psychological assessment,” Compl., ¶ 17, that the “questions
                                   26
     Case 3:20-cv-00724-AWT Document 23 Filed 08/19/21 Page 27 of 27



raised in the [ATIP] assessment were discriminatory, and

intimidating,” id. at ¶ 37, and that she “has suffered emotional

distress because of the defendant’s discriminatory conduct,” id.

at ¶ 47. The plaintiff’s allegations are sufficient to state a

claim upon which relief can be granted pursuant to 29 U.S.C. §§

791 and 794 for a violation of 42 U.S.C. § 12112(d)(4)(A).

     Therefore, the motion to dismiss pursuant to Rule 12(b)(6)

is being denied.

  IV.   CONCLUSION

     For the reasons set forth above, the defendant’s Motion to

Dismiss (ECF No. 15) is hereby GRANTED in part and DENIED in

part. Only the prayers for declaratory and injunctive relief are

dismissed.

     It is so ordered.

     Signed this 19th day of August 2021, at Hartford,

Connecticut.



                                                    /s/ AWT
                                              Alvin W. Thompson
                                        United States District Judge




                                   27
